              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 1 of 29


 1     [Counsel identified on signature page]

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11

12    EOLAS TECHNOLOGIES                          Case No. 17-CV-03022-JST
      INCORPORATED,
13                                                Related to Case Nos. 4:17-cv-01138-JST, 4:17-
                     Plaintiff,                   cv-03023-JST, and 4:15-cv-05446-JST
14
              v.                                  DEFENDANTS’ NOTICE OF MOTION AND
15                                                MOTION FOR LIMITED
      AMAZON.COM, INC.,                           RECONSIDERATION OF CONSTRUCTION
16                                                OF “INTERACTIVE-CONTENT
                     Defendant.                   APPLICATION”
17

18                                                Judge: Hon. Jon S. Tigar
                                                  Hearing Date: July 16, 2020
19                                                Hearing Time: 2:00 P.M.
                                                  Location: Courtroom 6, 2nd Floor
20

21

22                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

23

24

25

26
27

28

     4:17-cv-03022-JST-JSC                               MOTION FOR LIMITED RECONSIDERATION
                                                                         OF CONSTRUCTION OF
                                                          “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 2 of 29


 1                                       NOTICE OF MOTION

 2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE that on July 16, 2020, at 2:00 P.M. or as soon thereafter as the

 4   matter may be heard by the Honorable Jon. S. Tigar in Courtroom 6, 2nd Floor, United States

 5   District Court for the Northern District of California, 1301 Clay Street, Oakland, CA 94612,

 6   Defendants Amazon.com, Inc. (“Amazon”), Google LLC (“Google”), and Walmart Inc.

 7   (“Walmart”) shall and hereby do move the Court for reconsideration of the construction of the

 8   claim term “interactive content application.”

 9           This Motion is made pursuant to Federal Rule of Civil Procedure 54 and Local Rule 7-

10   9(b). Defendants bring this motion for reconsideration on the grounds that the court in Eolas

11   Technologies Inc. v. Amazon.com, Inc., No. 6:15-cv-01038-RWS (E.D. Tex.), from which this case

12   was transferred, erred in finding that the term “interactive content application” had a definite

13   meaning.

14           This Motion is based upon this Notice of Motion and Motion, Memorandum of Points of

15   and Authorities in support thereof, the Declaration of David A. Perlson and exhibits thereto, all

16   pleadings and paper on file in this action, such other evidence or arguments as may be presented

17   to the Court, and such other matters of which this Court may take judicial notice.

18

19

20

21

22

23

24

25

26
27

28

     4:17-cv-03022-JST-JSC                                     MOTION FOR LIMITED RECONSIDERATION
                                                       i                       OF CONSTRUCTION OF
                                                                “INTERACTIVE-CONTENT APPLICATION”
                 Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 3 of 29


 1
                                                        TABLE OF CONTENTS
 2                                                                                                                                             Page
 3
     MEMORANDUM OF POINTS AND AUTHORITIES .................................................................1
 4   INTRODUCTION ...........................................................................................................................1
 5   BACKGROUND .............................................................................................................................2
 6             A.         The ‘507 Patent Specification Does Not Say What The “Interactive-
                          Content Application” Is. ..........................................................................................2
 7
     ARGUMENT ...................................................................................................................................4
 8             A.         The Texas Court Erred In Finding “Interactive-Content Application” Was
                          Not Indefinite And By Leaving The Legal Question Of Its Meaning To
 9                        The Jury. ..................................................................................................................4
10                        1.         “Interactive-Content Application” Is A Coined Term And Must Be
                                     Understood By Reference To The Specification. ........................................4
11
                          2.         The Intrinsic Evidence Establishes That The Scope Of The
12                                   Invention Encompasses Some But Not All Interactivity. ............................6
13                        3.         The Texas Court Committed Error By Deferring The Issue Of
                                     Claim Scope To The Jury. ...........................................................................7
14
               B.         “Interactive-Content Application” Is Indefinite Also Because It Is Claimed
15                        Solely By Its Functions Without Any, Much Less Sufficient, Structure For
                          Performing Those Functions. .................................................................................11
16                        1.         “Interactive-Content Application” Is A Non-structural Nonce Term ........11
17                        2.         The District Court Erred In Finding That The Term “Interactive-
                                     Content Application” Was Defined By The Intrinsic Evidence. ...............16
18
               C.         Proper Construction Under Section 112(f). ...........................................................18
19
     CONCLUSION ..............................................................................................................................21
20

21

22

23

24

25

26
27

28

     4:17-cv-03022-JST-JSC                                                                MOTION FOR LIMITED RECONSIDERATION
                                                                              i                           OF CONSTRUCTION OF
                                                                                           “INTERACTIVE-CONTENT APPLICATION”
                 Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 4 of 29


 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                     Page

 3
                                                                     Cases
 4
     3M Innovative Props. Co. v. Tredegar Corp.,
 5         725 F.3d 1315 (Fed. Cir. 2013)....................................................................................... 5, 6

 6   Advanced Ground Information Systems, Inc. v. Life360, Inc. (“AGIS”),
           830 F.3d 1341 (Fed. Cir. 2016)..................................................................................... 5, 14
 7
     Apex Inc. v. Raritan Computer, Inc.,
 8          325 F.3d 1364 (Fed. Cir. 2003)......................................................................................... 17

 9   Aristocrat Tech. Austl. Pty Ltd. v. Int’l Game Tech.,
            521 F.3d 1328 (Fed. Cir. 2008)......................................................................................... 19
10
     Augme Technologies, Inc. v. Yahoo! Inc.,
11         755 F.3d 1326 (Fed Cir. 2014).......................................................................................... 20

12   Avocent Huntsville, LLC v. ZPE Sys., Inc.,
           Case No. 17-cv-04319-WHO, 2018 WL 4677437 (N.D. Cal. Aug. 8, 2018) .............. 9, 15
13
     Black-board, Inc. v. Desire2Learn, Inc.,
14          574 F.3d 1371 (Fed. Cir. 2009)......................................................................................... 20

15   CXT Sys., Inc. v. Academy, Ltd.,
           No. 18-cv-00171-RWS-RSP, 2019 WL 4253841 (E.D. Tex. Sept. 5, 2019) ................... 15
16
     Eolas Techs., Inc. v. Microsoft Corp.,
17          399 F.3d 1325 (Fed. Cir. 2005)......................................................................................... 16

18   Fuller v. Yentzer,
             94 U.S. 288 (1876) ............................................................................................................ 14
19
     Function Media, L.L.C. v. Google Inc.,
20          708 F.3d 1310 (Fed. Cir. 2013)......................................................................................... 20

21   Gen. Elec. Co. v. Wabash Appliance Corp.,
            304 U.S. 364 (1938) .................................................................................................... 15, 18
22
     Greenberg Ethicon Endo-Surgery, Inc.,
23         91 F.3d 1580 (Fed. Cir. 1996)........................................................................................... 18

24   Halliburton Energy Services, Inc. v. M-I LLC,
            514 F.3d 1244 (Fed. Cir. 2008)................................................................................... 11, 18
25
     In re Swinehard,
26           439 F.2d 210 (C.C.P.A. 1971) .......................................................................................... 11
27   Interval Licensing LLC v. AOL, Inc.,
            766 F.3d 1364 (Fed. Cir. 2014)....................................................................................... 7, 8
28

     4:17-cv-03022-JST-JSC                                                            MOTION FOR LIMITED RECONSIDERATION
                                                                          ii                          OF CONSTRUCTION OF
                                                                                       “INTERACTIVE-CONTENT APPLICATION”
                 Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 5 of 29


 1   Linear Technology Corp v. Impala Linear Corp.,
            379 F.3d 1311 (Fed. Cir. 2004)......................................................................................... 17
 2
     MTD Prods. Inc. v. Iancu,
 3        933 F.3d 1336 (Fed. Cir. 2019)................................................................................... 10, 13

 4   Nautilus, Inc. v. Biosig Instruments, Inc.,
            134 S. Ct. 2120 (2014) ........................................................................................................ 1
 5
     Noah Sys., Inc. v. Intuit Inc.,
 6         675 F.3d 1302 (Fed. Cir. 2012)......................................................................................... 18

 7   O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
           521 F.3d 1351 (Fed. Cir. 2008)........................................................................................... 8
 8
     Personalized Media Commc’ns, LLC v. ITC,
 9         161 F.3d 696 (Fed. Cir. 1998)........................................................................................... 17

10   Rideapp, Inc. v. Lyft, Inc.,
           No. 18-cv-07152-JST, 2019 WL 7834175 (N.D. Cal. Oct. 16, 2019) .............................. 11
11
     Signal IP v. American Honda Motor Co., Inc.,
12           No. CV14-02454, 2015 WL 5768344 (C.D. Cal. Apr. 17, 2015) ...................................... 8

13   Teva Pharm. USA, Inc. v. Sandoz, Inc.,
           789 F.3d 1335 (Fed. Cir. 2015)........................................................................................... 8
14
     Verint Sys. Inc. v. Red Box Recorders LTD,
15           166 F. Supp. 3d 364 (S.D.N.Y. 2016)............................................................................... 15

16   Watts v. XL Sys., Inc.,
            232 F.3d 877 (Fed. Cir. 2000)........................................................................................... 12
17
     Williamson v. Citrix Online, LLC,
18          792 F.3d 1339 (Fed. Cir. 2015)............................................................................. 12, 14, 18

19   Zeroclick, LLC v. Apple Inc.,
            891 F.3d 1003 (Fed. Cir. 2018)......................................................................................... 16
20

21
                                                                      Statutes
22
     35 U.S.C. § 112(f) ..................................................................................................................... 1, 12
23

24
                                                                  Federal Cases
25
     Civil L.R. 5-1(i)(3) ........................................................................................................................ 24
26
     Fed. R. Civ. P. 54(b) ....................................................................................................................... 2
27
     N.D. Cal. L.R. 7-9(b)(3) ................................................................................................................. 2
28

     4:17-cv-03022-JST-JSC                                                                MOTION FOR LIMITED RECONSIDERATION
                                                                             iii                          OF CONSTRUCTION OF
                                                                                           “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 6 of 29


 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2                                           INTRODUCTION

 3           Each of the claims in U.S. Patent No. 9,195,507 (the “‘507 patent”) recites a system that

 4   purports to enable a computer to interact with content inside a worldwide web page using

 5   something called an “interactive-content application,” which Eolas touts as an advancement over

 6   the prior art. But the patent never says what the “interactive-content application” is. The claims,

 7   for example, refer solely to the functions the “interactive-content application” performs. Skilled

 8   artisans, for their part, do not use the term at all, much less to mean a specific software application

 9   or specific class of software applications. And were skilled artisans to search the specification for

10   guidance about the meaning and structure of the “interactive content” application, they would find

11   none. The specification does not use the term.

12           Consequently, Defendants contended before the Texas court that the term “interactive-

13   content application” was indefinite for (at least) two different, but related reasons. First, the

14   specification does not describe the “interactive-content application” at all, much less with the

15   reasonable certainty required by controlling Supreme Court law in Nautilus, Inc. v. Biosig

16   Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). Second, the term “interactive-content application”

17   is, at best, a means-plus-function term subject to 35 U.S.C. § 112(f), and neither skilled artisans

18   nor the specification can supply the want of a structural definition. The Texas court disagreed and

19   construed the term “interactive-content application” functionally—indeed, tautologically—to

20   mean “an application that enables a user to interact with content.” This construction plainly does

21   not define what “an application that enables a user to interact with content” actually is, and also

22   expressly—and improperly—left it up to the jury to decide the legal question of what amount of

23   “interactivity” would be sufficiently “interactive” to meet that element. Ex. 7 (Dkt. 212, Order),

24   10.

25           The Texas court’s construction was clear error. The term “interactive-content application”

26
27

28

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        1                        OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 7 of 29


 1   is indefinite as a matter of law.1

 2                                            BACKGROUND

 3           A.      The ‘507 Patent Specification Does Not Say What The “Interactive-Content

 4                   Application” Is.

 5           The ‘507 patent issued in November 2015 and claims priority to an application filed

 6   October 17, 1994—more than 25 years ago. The specification never uses the term “interactive-

 7   content application”; it was added to the claims some two decades after the specification was

 8   written. According to the specification, in the prior art, content within a web browser could be

 9   assigned links and a user could interact with linked content by clicking to navigate to the linked

10   content, which would cause prior-art browsers to display (or play) objects to the user. See, e.g.,

11   Ex. 1 (‘507 patent), at 1:67-2:3, 2:19-39, Figure 1 (labeled “prior art”). The specification calls this

12   a form of “interaction.” Id. at 6:30. For instance, the specification describes prior-art systems that

13   allowed for the display of images or sound files (id. at 3:5-10, 3:28-33), and for access to “self-

14   extracting” files (id. at 3:34-49, 3:51-52). The specification also describes “[o]ther existing

15   approaches to embedding interactive program objects … [like] Object Linking and Embedding

16   (OLE) facility in Microsoft Windows … and OpenDoc, by Apple Computer, Inc.” Id. at 3:51-59.

17           The specification includes also generic descriptions of the functions of applications called

18   “VIS” and “Panel,” but provides no algorithms or flowcharts for performing these functions. See

19   id. at 9:54-65, 10:6-15, 10:39-54, 11:22-25, 15:47-48, 16:2-16, 16:17-36. The specification

20   includes also two code appendices, but it is undisputed that neither includes code for the

21   “interactive-content application.” See Ex. 2 (Dkt. 178-2, Joint Claim Construction Chart), 1-2.

22   Instead, the appendices include code for (1) a modified Mosaic web browser, and (2) defining the

23   functions necessary for an interface referred to as the “Mosaic/External Application Program

24

25       1
          Local Rule 7-9(b) sets forth a standard for a motion for leave for consideration, requiring, for
     example, ”[a] manifest failure by the Court to consider material facts or dispositive legal arguments
26   which were presented to the Court before such interlocutory order.” N.D. Cal. L.R. 7-9(b)(3).
27   Here, given the Court has already granted leave for reconsideration, Defendants respectfully re-
     quest that the Court review this legal issue de novo, as the Court has discretion to address any prior
28   order at any time prior to judgment. See Fed. R. Civ. P. 54(b).

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        2                        OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 8 of 29


 1   Interface, known in the specification as “MEAPI.” Ex. 3 (Dkt. 174-16, Declaration of Dr. Todd

 2   Mowry (“Mowry Decl.”)) ¶¶ 50-51.            The MEAPI interface is not an “interactive-content

 3   application,” and no one contends that it is. See id.

 4           All of the asserted claims2 recite the term “interactive-content application.” Similar to the

 5   specification, the claims never describe what the “interactive-content application” is. Instead, all

 6   three independent claims recite the same two functions performed by the “interactive-content

 7   application”: (1) enabling “interaction” with objects within a web page, and (2) operating as part

 8   of some “distributed application.” Claim 32 is exemplary. As shown in red below, the claim

 9   recites the first function the “interactive-content application” performs—it enables “interaction”:

10           (i) a World Wide Web browser on a client computer connected to the World Wide
             Web distributed hypermedia network has been configured with a plurality of
11
             different interactive-content applications, each said interactive-content application
12           being configured to enable a user to interact, within one or more World Wide Web
             pages, with at least part of one or more objects while at least part of each of said
13           one or more objects is displayed to the user within at least one of said one or more
             World Wide Web pages, and
14

15           The claim recites also that the browser can “select” and “automatically invoke” the
16   “interactive-content application.” But this portion of the claim, too, fails to recite what an
17   “interactive-content application” is, essentially repeating (in red below) the function of the
18   “interactive-content application” previously recited:
19                   (iii) the World Wide Web browser has been configured to:
20                   …
21
                     b. automatically invoke the selected interactive-content application
22                   to enable the user to employ the selected interactive-content
                     application to interact within the World Wide Web page with at least
23                   part of the object while at least part of the object is displayed to the
                     user within the World Wide Web page, wherein
24

25           Finally, the claim concludes by reciting the second function performed by the “interactive-
26   content application”—operating as part of a “distributed application” (shown in red)—but again
27

28
         2
           Eolas asserts claims 19, 24, 26, 32, 37, 39, and 45 of the ‘507 patent. Independent claim 19
     is a system claim and the other two independent claims 32 and 45 are method claims.
     4:17-cv-03022-JST-JSC                                        MOTION FOR LIMITED RECONSIDERATION
                                                         3                        OF CONSTRUCTION OF
                                                                   “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 9 of 29


 1   without reciting what an “interactive-content application” is:

 2           the automatically invoked interactive-content application has been configured to
             operate as part of a distributed application configured to enable a user to perform
 3
             the interaction through the use of communications sent to and received from at least
 4           a portion of the distributed application located on two or more distributed
             application computers connected to the World Wide Web distributed hypermedia
 5           network on the Internet, the two or more distributed application computers being
             remote from the client computer.
 6

 7           The other asserted claims are similar to claim 32 in that none actually recites what an
 8   “interactive-content application” is.
 9                                              ARGUMENT
10           A.      The Texas Court Erred In Finding “Interactive-Content Application” Was
11                   Not Indefinite And By Leaving The Legal Question Of Its Meaning To The
12                   Jury.
13           All of the evidence, both intrinsic and extrinsic, shows that the term “interactive-content
14   application” is a meaningless nonce word coined by the applicants for claims that were drafted
15   some twenty years after the specification was filed. The claims describe the term functionally and
16   without any structural limits. Skilled artisans do not use the term. Nor does the specification. And
17   thus neither can supply the want of structural definition.         Instead, the “interactive-content
18   application” is merely a black box, which Eolas now contends may be filled by anything and
19   everything that can perform the recited functions. Our patent law does not permit such an illogical
20   and inequitable result.
21                   1.        “Interactive-Content Application” Is A Coined Term And Must Be
22                             Understood By Reference To The Specification.
23           “Interactive-content application” is not a term of art used by a person of ordinary skill. The
24   intrinsic evidence does not help, as the term is defined in neither the claims nor the specification.
25   See also Ex. 3 (Dkt. 174-16, Mowry Decl.) ¶¶ 26-27. Nor has Eolas presented any evidence,
26   including in its two expert declarations totaling approximately 100 pages from Dr. David M.
27   Martin, that the term was ever used before the ‘507 patent issued, much less before 1994, when
28   the specification was filed. Subsequent to the Texas court’s claim construction ruling, the inventor
     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        4                        OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 10 of 29


 1   Cheong Ang testified that

 2             Ex. 4 (Feb. 8, 2017 C. Ang Depo Tr.), 30:14-23.

 3

 4                      Id. at 30:24-31:5. Another named inventor, David Martin, testified consistently,

 5   admitting that

 6               Ex. 5 (Jan. 12, 2017 D. Martin Depo. Tr.), 82:12-22.

 7           The term “interactive-content application” is a coined phrase; accordingly, it is best

 8   understood by reference to the specification. 3M Innovative Props. Co. v. Tredegar Corp., 725

 9   F.3d 1315, 1321 (Fed. Cir. 2013). But the specification does not use the word. At most, the
10   specification refers separately to a number of different “application programs” and to

11   “interactivity” in both the prior art and the invention. See, e.g., Ex. 1 (‘507 patent), 6:32, 6:62-64,

12   12:17-61, 13:19-32, 15:6, 16:4-7. Yet, none of these passages states why these applications are—

13   or as perhaps more importantly, are not—“interactive-content applications.”

14           Despite this, the Texas court found that the term “interactive-content application” was not

15   a coined term because “interactivity” was a well-known concept at the time. Ex. 7 (Dkt. 212,

16   Order), 9-10. But the fact that generic “interactivity” was known in the prior art does not mean

17   that the special compound phrase “interactive-content application” was known by anyone,

18   especially given the purportedly novel functions attributed to it.           See Advanced Ground

19   Information Systems, Inc. v. Life360, Inc. (“AGIS”), 830 F.3d 1341, 1348 (Fed. Cir. 2016)

20   (rejecting expert testimony regarding the meaning of “symbol” and “generator” where the disputed

21   claim term was “symbol generator,” which was a phrase not known in the relevant art). The Texas

22   court further reasoned that because the term “interactive-content application” is never used in the

23   ‘507 patent specification, “the specification would not use that term to distinguish from an

24   ‘application’ that is not interactive.” Ex. 7 (Dkt. 212, Order), 10. That is certainly true, but the

25   absence of a term from a specification shows that the term was coined for the claims, not that it

26   existed in the art. Rather, the failure to provide a discernible meaning in the specification for
27   “interactive-content application” serves only to show that it fails to provide the requisite meaning

28

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        5                        OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 11 of 29


 1   for this coined term. 3M, 725 F.3d at 1321.

 2                   2.      The Intrinsic Evidence Establishes That The Scope Of The Invention

 3                           Encompasses Some But Not All Interactivity.

 4           Whether or not a coined term, under Nautilus, the term “interactive-content application”

 5   must inform, with reasonable certainty, those skilled in the art about the scope of the “interactive-

 6   content application.” The claims, of course, do not. And nor does the specification, which does

 7   not use the word. At most, the specification notes that prior art Internet systems allowed for some

 8   form of limited interactivity, including images that could be assigned links that a user could interact

 9   with by clicking to navigate to the linked content, see, e.g., Ex. 1 (‘507 patent), 1:67-2:3, 2:19-39,

10   Fig. 1 (labeled “prior art”), which the specification calls “interaction.” Id. at 6:30.

11           But then the specification goes on to suggest that the invention allows for a new and

12   different level of interaction not shown in the prior art. For instance, the specification says that

13   the invention allows users to interact with multidimensional image data, such as embryos in the

14   Visible Embryo Project. Id. at 9:54-65, 10:6-15, 10:39-54, 11:22-25, 15:47-48, 16:2-16, 16:17-

15   36. The specification contrasts this with the interactivity in the prior art, stating that “while the

16   present open distributed hypermedia system on the Internet allows users to locate and retrieve data

17   objects it allows users very little … interaction with these data objects,” but that the alleged

18   invention “allow[s] a user to manipulate data objects in an interactive way to provide the user with

19   a better understanding of information presented and to allow the user to accomplish a wider variety

20   of tasks.” Id. at 6:27-41. Noticeably absent from the specification are the differences between the

21   two, other than some undefined degree of interactivity. The specification’s failure to differentiate

22   the prior art’s interactivity from the supposed invention’s interactivity leaves the scope of

23   “interactive-content application” entirely uncertain—for example, just how much interactivity is

24   required to cross the threshold from a mere prior-art application that allows for interaction to a

25   full-fledged “interactive-content application”? The specification never says. And the Texas

26   court’s construction would certainly cover the prior art applications that the specification explains
27   are outside the scope of the purported invention.

28           Finally, the prosecution history adds still more ambiguity. During prosecution of the

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                         6                       OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 12 of 29


 1   application leading to the ‘507 patent, Eolas used the degree of supposed interactivity as a

 2   distinction over the prior art, including Viola, MediaView, Mosaic, and Raggett. See Ex. 8 (Dkt.

 3   174-2, Ex. A), 5-10. First, the applicants admitted that Viola allowed for interaction with content,

 4   stating: “The file plot.v contained the filesystem path to the VPlot application

 5   (/home/wei/vplot/vplot), used to identify and locate the VPlot executable application, which was

 6   then launched to allow the user to interactively manipulate the default grid object in the page.”

 7   Id. at 5 (emphasis added). Yet, the applicants also argued that this interactivity was insufficient to

 8   make Viola an “interactive-content application.” As the applicants put it, they “could not find” in

 9   Viola “[t]he automatically-invoked interactive-content application as defined in claim 14” in

10   Viola. Id. at 6.

11           Similarly, during prosecution of the parent ‘443 application, Eolas contrasted the alleged

12   invention’s supposed level of interactivity with the prior art’s level of interactivity. See Ex. 9 (Dkt.

13   174-3, Ex. B, Attachment A), 2-3, 8. For example, in contrast to a prior art “MPEG movie” that a

14   user can interact with by “hit[ting] Play,” the applicants explained that the alleged invention

15   enabled a user to “interact with it, and rotate [an] embryo, for instance, to different vantage points.”

16   Id. at 8. Thus, like the specification, the prosecution history attempts to draw a distinction based

17   on the degree of interactivity. Yet, neither the specification nor the prosecution history provides

18   any objective criteria for a person of skill in the art to understand the distinction. Interval Licensing

19   LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014) (“The claims, when read in light of the

20   specification and the prosecution history, must provide objective boundaries for those of skill in

21   the art.”).

22                   3.      The Texas Court Committed Error By Deferring The Issue Of Claim

23                           Scope To The Jury.

24           Because the intrinsic evidence provides no way for a person of ordinary skill in the art to

25   determine what level, or amount, of “interactivity” is required to rise to the level of an “interactive-

26   content application,” the claims do not have a reasonably certain scope. The Texas court
27   acknowledged this problem. But, as noted above, the court committed error by deferring this issue

28   to the jury: “whether an application is ‘interactive’ depends upon the details of a particular

     4:17-cv-03022-JST-JSC                                         MOTION FOR LIMITED RECONSIDERATION
                                                         7                         OF CONSTRUCTION OF
                                                                    “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 13 of 29


 1   implementation and is a factual question regarding infringement rather than a legal question for

 2   claim construction.” Ex. 7 (Dkt. 212, Order), 10. The Texas Court’s order implicitly requires

 3   some level of interactivity. “[W]hether an application is ‘interactive’” necessarily depends on the

 4   meaning of “interactive content application,” which is a legal question of claim scope rather than

 5   a fact question of infringement—a question that the Texas court should thus have resolved. See,

 6   e.g., Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1342 (Fed. Cir. 2015) (“The internal

 7   coherence and context assessment of the patent, and whether it conveys claim meaning with

 8   reasonable certainty, are questions of law.”).

 9           Accordingly, that legal question must be answered by the intrinsic evidence, using

10   objective criteria. See Signal IP v. American Honda Motor Co., Inc., No. CV14-02454, 2015 WL

11   5768344, at *24-25 (C.D. Cal. Apr. 17, 2015) (finding the term “consolidated” indefinite because

12   “[n]othing in the claims or specification allows a person of ordinary skill in the art to know the

13   ‘objective boundaries’ of the claim”).      The Texas court’s construction of the term as “an

14   application that enables a user to interact with content” combined with its reasoning that “whether

15   an application is ‘interactive’ … is a factual question regarding infringement,” improperly leaves

16   a dispute regarding the scope of the claims for resolution by the jury. See, e.g., O2 Micro Int’l Ltd.

17   v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360-61 (Fed. Cir. 2008) (finding the lower erred

18   in refusing to construe a claim term because the parties did not dispute the meaning of the words

19   themselves but the scope that should be encompassed by the claim language). Moreover, given

20   the intrinsic evidence about “interactive-content application,” the Texas court’s order leaves

21   unresolved a dispute about a term of degree, thereby improperly leaving the jury to decide an issue

22   with no standard for measuring the scope of what an “interactive content application” is. See, e.g.,

23   Interval Licensing, 766 F.3d at 1370-71.

24           With respect to the prosecution history that echoed the supposed but unexplained

25   distinction between the patent’s and prior art’s “interactivity,” the Texas court found that the

26   prosecution history Defendants pointed to “does not say anything about the degree of interactivity,
27   only that the prior art did not ‘automatically-invoke[] interactive-content application’ as required

28   by the claim limitation.” Ex. 7 (Dkt. 212, Order), 10; see Ex. 8 (Dkt. 174-2, Ex. A, Feb. 3, 2015

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        8                        OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 14 of 29


 1   Response), 6 (emphasis added). But as Defendants argued (Ex. 6 (Dkt. 174, Resp. Br.), 4 n.2), the

 2   alleged distinction Eolas made had to be in relation to the “interactive-content application” because

 3   the “automatically-invoked” limitation was already in the patent claims invalidated in Eolas I.

 4   Something new needed to be added by this element to make the claims patentable over the prior

 5   art. The Texas court’s construction certainly provides no basis by which to distinguish levels of

 6   interactivity.

 7           The Texas court noted also that “the prosecution history referenced discusses other claim

 8   limitations besides the ‘interactive-content application’” (Ex. 7 (Dkt. 212, Order), 10), but that is

 9   irrelevant. Regardless of whether Eolas distinguished the prior art based on “other limitations”

10   too, the fact remains that Eolas emphasized “interactive-content application” as a separate and

11   distinct point of novelty. Ex. 8 (Dkt. 174-2, Ex. A, Feb. 3, 2015 Response), 5-10 (stating that

12   applicants could not find the interactive-content application element in the prior art). Eolas’s

13   statement that the “interactive-content application” element was not in the prior art, combined with

14   the specification’s failure to delineate the prior art from the allegedly inventive “interactive-

15   content application,” renders the claim indefinite. Cf. Avocent Huntsville, LLC v. ZPE Sys., Inc.,

16   No. 17-cv-04319-WHO, 2018 WL 4677437, at *10-12 (N.D. Cal. Aug. 8, 2018) (finding

17   “management application” indefinite in part because the patentee had argued that the claimed

18   “management application” “provide[d] part of the inventive concept rendering the subject matter

19   of these claims patentable,” without describing sufficient structure (emphasis added)).

20           Additionally, as discussed in Defendants’ Responsive Claim Construction Brief, the scope

21   of the “interactive-content application” cannot be discerned because the claims recite that it must

22   somehow be “part of” a “distributed application” and be a “distributed interactive-content

23   application.” Ex. 6 (Dkt. 174, Resp. Br.), 10-11.3 The lack of any discernible boundary of the

24
         3
          The claims simply add more ambiguity by distinguishing programs like word processors and
25   spreadsheets from “interactive content applications.” For instance, as Defendants noted to the
     Texas court (see Ex. 6 (Dkt. 174, Resp. Br.), 3), claims 28 and 30 recite “word processors” and
26   “spreadsheets” as separate and distinct terms from the “interactive content application” and never
     link spreadsheets or word processes to the “interactive content application.” Though the Texas
27   court rejected this reliance on claims 28 and 30 (see Ex. 7 (Dkt. 212, Order), 10), it did not confront
     how the “interactive content application” could be the same “word processor” or “spreadsheet”
28   application recited in those dependent claims, even though Eolas explicitly argued that such appli-
     cations are can be “interactive-content applications.” Ex. 12 (Dkt. 179, Reply Br.), 1-2.
     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        9                        OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 15 of 29


 1   “interactive-content application” was further demonstrated in Dr. Martin’s declaration, where Dr.

 2   Martin pointed to the same disclosures about VIS, Panel, and VRServer for all of these terms. Ex.

 3   10 (Declaration of David M. Martin, Jr. (“Martin Decl.”) ¶¶ 93, 103; see also Ex. 11 (Dkt. 168,

 4   Opening Br.), 8-9, 13 (Eolas pointing to same specification passages regarding VIS for both

 5   “interactive content application” and “distributed application” terms). The Texas court did not

 6   address this issue.     Yet, even Eolas argued that “the claims cover [word processors and

 7   spreadsheets] where they act as distributed applications.” Ex. 12 (Dkt. 179, Reply Br.), 1 n.2.

 8   And, since the claims distinguish “interactive-content applications” from “distributed

 9   applications,” Eolas’s own argument serves only to further undercut the Texas court’s finding that

10   the disclosure of word processors or spreadsheets in the specification informs the meaning of

11   “interactive-content application.”

12           That the Texas court’s construction does not “define” the term “application” makes this

13   line-drawing even more problematic. As also noted by Defendants (Ex. 6 (Dkt. 174, Resp. Br.),

14   11), the specification uses “application” to describe only a single software program, like a “video

15   player” or named inventor Doyle’s “VIS” and MetaMAP programs. Ex. 1 (‘507 patent), 13:26-

16   32, 11:22-25, 11:42-46; 12:35-42. Yet, the Texas court’s construction provides no guidance as to

17   the scope of the term. Eolas appears to treat this term as synonymous with software, and accuses

18   disparate systems, scripts, and software all over the WWW, and even beyond, as the supposed

19   “interactive-content application” (Ex. 13 (Opening Expert Rep. of Dr. David Martin), ¶¶ 124-25,

20   130-47), regardless of whether or not they are single software programs.4 The Texas court did not

21

22       4
           Dr. Martin’s pointing to dictionary definitions proves Defendants’ point. For instance, Dr.
     Martin cited the definition of “application” in the New IEEE Standard Dictionary of Electrical and
23
     Electronics Terms. But that dictionary defines “application” as a generic black box that can do
24   anything it is programmed to do: “‘[A]pplication’ is defined as ‘The use to which a computer
     system is put; for example, a payroll application, an airline application, or a network application.’”
25   Ex. 10 (Dkt, 168-1, Martin Decl.) ¶ 36. The “use” to which a computer system can be put is just
     the function that it can be programmed to perform and does not “bring to mind any specific struc-
26   ture to a person of skill in the art.” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1344 (Fed. Cir.
     2019) . Indeed, the IEEE’s examples make the point—a payroll, airline, or network application
27
     cannot be expected to share a specific structure. See Ex. 3 (Dkt. 174-16, Mowry Decl.) ¶ 30; see
28   also id. ¶ 28 (discussing lack of structure in dictionary definitions of application). Their only
     commonality is that they are each programmed to perform a different task.
     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                       10                        OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 16 of 29


 1   address this, either.

 2           B.      “Interactive-Content Application” Is Indefinite Also Because It Is Claimed

 3                   Solely By Its Functions Without Any, Much Less Sufficient, Structure For

 4                   Performing Those Functions.

 5                   1.      “Interactive-Content Application” Is A Non-structural Nonce Term

 6           The term “interactive-content application” is indefinite also because “interactive-content

 7   application” is recited in the claims only by reference to what it does, and not by what it is. The

 8   Texas court’s description of the claim language and specification highlights the point:

 9           The claims give clear guidance that the “interactive-content application” enables a
             user to interact with content. ‘507 Patent at 22:7-9, 23:38-40, 25:18-19. Each of
10           the asserted independent claims includes the language, “each said interactive-
             content application being configured to enable a user to interact.” Id. (emphasis
11           added). The specification also confirms that the “interactive-content application”
12           enables a user to interact with content. Id. at 6:37–41, 6:57–62, 7:1–8, 9:54–59.
             The specification demonstrates that the application “allows” a user to interact with
13           content, or that the user is “able” to interact with content, which supports that the
             “interactive-content application” enables a user to interact with content. Id.
14

15   Ex. 7 (Dkt. 212, Order), 9. According to the Texas court, the “interactive-content application” is

16   any application that achieves the purely functional result of enabling a user to interact with content,

17   independent of any structural limitation. See also Ex. 12 (Dkt. 179, Reply Br.), 2. (Eolas arguing

18   in its Claim Construction Reply that “[w]hether an interactive-content application, as recited in the

19   claims, is interactive is a binary decision: can a user interact with the application in the browser or

20   not,” but offering no other manner in which to delineate an “interactive-content application” from

21   applications generally).     The Federal Circuit rejects such purely functional constructions.

22   Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008) (quoting In re

23   Swinehard, 439 F.2d 210, 212 (C.C.P.A. 1971)) (construction incorrect because “the two parts of

24   Halliburton’s proposed definition discussed above … are functional, i.e., the fluid is defined ‘by

25   what it does rather than what it is.’”).

26           As this Court stated in Rideapp, Inc. v. Lyft, Inc., No. 18-cv-07152-JST, 2019 WL 7834175,

27   *2 (N.D. Cal. Oct. 16, 2019), while the Patent Act permits patentees to employ functional language

28   in a claim, the Patent Act does not permit a patent to claim naked functions themselves. Rather,

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        11                       OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 17 of 29


 1   functional language is permissible only when the structure that performs the recited function is

 2   disclosed elsewhere in the patent—i.e., in the specification—and, if so, the claims are construed

 3   as if the limiting structure was recited in the claims themselves. This is both a drafting convenience

 4   and a rule of construction, not a separate rule that relieves applicants of their absolute obligation

 5   to define their inventions structurally. “An element in a claim for a combination may be expressed

 6   as a means or step for performing a specified function without the recital of structure, material, or

 7   acts in support thereof, and such claim shall be construed to cover the corresponding structure,

 8   material, or acts described in the specification and equivalents thereof.” 35 U.S.C. § 112(f). “In

 9   enacting this provision, Congress struck a balance in allowing patentees to express a claim

10   limitation by reciting a function to be performed rather than by reciting structure for performing

11   that function, while placing specific constraints on how such a limitation is to be construed”—i.e.,

12   “by restricting the scope of coverage to only the structure, materials, or acts described in the

13   specification as corresponding to the claimed function and equivalents thereof.” Williamson v.

14   Citrix Online, LLC, 792 F.3d 1339, 1347 (Fed. Cir. 2015) (en banc).                The Texas court’s

15   construction is, thus, incorrect because it is purely functional without being limited to any

16   particular structure, material, or acts described in the specification.

17           The court should have construed—indeed, had no choice but to construe—the term under

18   Section 112(f) in order to at least try to save the claims. To determine whether Section 112(f)

19   applies, the Federal Circuit begins by asking whether the claim limitation employs the word

20   “means.” Where, as here, the claim does not recite “means for,” a rebuttable presumption arises

21   that the term is not functional, conveys sufficiently definite structure, and is not subject to Section

22   112(f). Williamson, 792 F.3d at 1349. A challenger can rebut this presumption by demonstrating

23   “that the claim term fails to ‘recite sufficiently definite structure’ or else recites ‘function without

24   reciting sufficient structure for performing that function.’” Id. (quoting Watts v. XL Sys., Inc., 232

25   F.3d 877, 880 (Fed. Cir. 2000)). As the Federal Circuit has described it, the “critical question [in

26   determining the applicability of Section 112(f)] is whether ‘the claim term is used in common
27   parlance or by persons of skill in the pertinent art to designate structure,’ including either a

28   particular structure or a class of structures.” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1341 (Fed.

     4:17-cv-03022-JST-JSC                                        MOTION FOR LIMITED RECONSIDERATION
                                                        12                        OF CONSTRUCTION OF
                                                                   “INTERACTIVE-CONTENT APPLICATION”
               Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 18 of 29


 1   Cir. 2019).

 2             The evidence shows that the term “interactive-content application” is not the name of a

 3   structure, or even a class of structures, known in the art. As detailed above in the Background, the

 4   claims recite two functions associated with the “interactive-content application,” interaction with

 5   World Wide Web pages and operating as part of a distributed application. See supra pp. 2-4. Yet,

 6   the claims provide no structure for performing either of those functions. The Texas court’s

 7   functional construction, therefore, makes the “interactive-content application” a generic stand-in

 8   for any software that can perform both functions. See Ex. 3 (Dkt. 174-16, Mowry Decl.) ¶¶ 27-

 9   31.

10             “Interactive-content application” is similar to the term at issue in AGIS, 830 F.3d 1341. In

11   AGIS, the asserted claim recited a system including a “symbol generator in [a central processing

12   unit (‘CPU’)] that can generate symbols … .” Id. at 1345. The district court found that “symbol

13   generator” did not connote a structure known in the art, and thus the term had to be construed

14   under Section 112(6). Because the specification provided no structure for the “symbol generator,”

15   the court found the claim indefinite. The Federal Circuit affirmed, rejecting expert testimony that

16   focused on the fact that the atomic terms—“symbol” and “generator”—were known in the art. The

17   Federal Circuit rejected that testimony because “symbol” and “generator” were not the relevant

18   claim terms. The compound term “symbol generator” was the relevant claim term, and there was

19   no evidence that that term was known in the art. “Irrespective of whether the terms ‘symbol’ and

20   ‘generator’ are terms of art in computer science, the combination of the terms as used in the context

21   of the relevant claim language suggest that it is simply an abstraction that describes the function

22   being performed (i.e., the generation of symbols).” Id. at 1348 (emphasis in original). The

23   combined term—“symbol generator”—did not connote structure because it “recites abstract

24   elements ‘for’ causing actions or elements that ‘can’ perform functions.” Id. at 1347-48 (emphasis

25   added).

26             “Interactive-content application” is as much a nonce term as “symbol generator.” Indeed,
27   Eolas’s expert, Dr. Martin, makes essentially the same argument the expert in AGIS made—that

28   “interactive content” and “application” were well-known in the field. See Ex. 10 (Dkt. 168-1,

     4:17-cv-03022-JST-JSC                                        MOTION FOR LIMITED RECONSIDERATION
                                                        13                        OF CONSTRUCTION OF
                                                                   “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 19 of 29


 1   Martin Decl.) ¶ 33. So did the Texas court.5 Ex. 7 (Dkt. 212, Order), 9-10. But this misses the

 2   point because the claim term is “interactive-content application,” and it is undisputed that that term

 3   is unknown in the art. See supra p. 10 n.4. Instead, “interactive-content application” is just an

 4   abstraction, a generic stand-in for anything that performs the recited functions, as Eolas itself puts

 5   it: “Whether an interactive-content application, as recited in the asserted claims, is interactive is a

 6   binary decision: can a user interact with the application within a Web browser or not?” Ex. 12

 7   (Dkt. 179, Reply Br.), 2. Just as in AGIS, “interactive-content application” is an abstract element

 8   that “‘can’ perform functions.” 830 F.3d at 1348.

 9           The Federal Circuit’s decision in Williamson, too, is closely analogous. In Williamson, the

10   disputed term was “distributed learning control module.” As the Federal Circuit noted, “module”

11   “is simply a generic description for software or hardware that performs a specified function.’”

12   Williamson, 792 F.3d at 1350. So too is “application” in the context of this patent. The expert in

13   Williamson defended “distributed learning control module” precisely as Dr. Martin does here. In

14   Williamson, the expert said, “‘one of ordinary skill in the art, reading the specification, … would

15   know exactly how to program’ a computer to perform the recited functions … .” Id. at 1351. Dr.

16   Martin says the same thing: “[A] typical student [in Computer Science is] capable of writing

17   ‘applications that enable a user to interact with content’ years before the student had completed

18   the Computer Science curriculum as a whole, whether or not the student were [sic] familiar with

19   the specific teaching of the ‘507 patent.” See Ex. 14 (Dkt. 179-3, Supplemental Declaration of

20   David M. Martin, Jr. (“Martin Supp. Decl.”)), ¶ 11. Both experts missed the point. “[T]he fact

21   that one of skill in the art could program a computer to perform the recited functions cannot create

22   structure where none otherwise is disclosed.” Williamson, 792 F.3d at 1351. A contrary rule could

23   allow applicants to own all future ways of achieving their novel results, which has been prohibited

24   by our patent law for more than 150 years. See, e.g., Fuller v. Yentzer, 94 U.S. 288 (1876) (“Patents

25   for a machine will not be sustained if the claim is for a result, the established rule being that the

26
27       5
           As to AGIS specifically, the Texas court said that “Defendants have not persuasively shown
28   that the disputed term is analogous to ‘symbol generator’ or that the constituent term ‘application’
     is analogous to the term ‘generator,’” with no further explanation. Ex. 7 (Dkt. 212, Order), 13.
     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        14                       OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 20 of 29


 1   invention, if any, within the meaning of the Patent Act, consists in the means or apparatus by which

 2   the result is obtained, and not merely in the mode of operation, independent of the mechanical

 3   devices employed.”); Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)

 4   (holding claim indefinite because it “uses indeterminate adjectives which describe the function of

 5   the grains to the exclusion of any structural definition, and thus falls within the condemnation of

 6   the doctrine that a patentee may not broaden his product claims by describing the product in terms

 7   of function.”).

 8           Other cases finding terms including “application” to be nonce terms further demonstrate

 9   that “interactive-content application” is a nonce term as well. For example, in CXT Sys., Inc. v.

10   Academy, Ltd., No. 18-cv-00171-RWS-RSP, 2019 WL 4253841 (E.D. Tex. Sept. 5, 2019), two

11   terms at issue were “server-side application for interacting with the central repository” and “server-

12   side application for interacting with a database management system.” Id. at *15. The court found

13   that “server-side application” invoked Section 112(f) because “there is no claim recitation of the

14   objective or operation of the server-side application, and it is not clear what are the application’s

15   inputs and outputs,” such that “the structural nature of the server-side application is defined solely

16   by the claim-recited function it performs.” Id. So too here, where “interactive-content application”

17   can be defined, if at all, only by the function it performs, as the Texas court’s construction does.

18           Similarly, Avocent Huntsville, LLC v. ZPE Sys., Inc., No. 17-cv-04319-WHO, 2018 WL

19   4677437 (N.D. Cal. Aug. 8, 2018), construed a term (“management application”) analogous to

20   “interactive-content application.” Id. at *5-10. In part because the patentee had argued that

21   “management application” “provide[d] part of the inventive concept rendering the subject matter

22   of these claims patentable,” the court found that “management application” could not connote

23   sufficient structure to a person of ordinary skill in the art. Id. at *10. Accordingly, the court found

24   “management application” subject to Section 112(f). Id. at *11; see also Verint Sys. Inc. v. Red

25   Box Recorders LTD, 166 F. Supp. 3d 364, 379 (S.D.N.Y. 2016) (finding the term “computer

26   application” “operative” to perform two functions to invoke Section 112(f) because, while
27   “computer application” was “defined in a technical dictionary as a ‘collection of software

28   components used to perform specific types of user-oriented work on a computer,’ [the term] fails

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        15                       OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
               Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 21 of 29


 1   to provide sufficient additional structure that would not otherwise be implicitly understood if the

 2   claim were defined as ‘means for performing’ the aforementioned computer-implemented

 3   functions.”).

 4             Eolas may point to Zeroclick, LLC v. Apple Inc., 891 F.3d 1003 (Fed. Cir. 2018), where

 5   the Federal Circuit found that the defendant did not meet its burden to show the terms “program”

 6   and “user interface code” were nonce terms under section 112(6). But, in Zeroclick, the Federal

 7   Circuit relied on the “specific references” in the specification to “conventional graphical user

 8   interface programs or code [] existing in prior art at the time of the inventions,” to find that the

 9   disputed terms were not “generic terms or black box recitations.” Id. at 1008. Here, however, as

10   detailed above, the ‘507 patent claims, specification, and prosecution history all distinguish the

11   interactivity in applications that existed in the prior art from the interactivity in the ‘507 patent.

12   See Ex. 8 (Dkt. 174-2, Ex. A, Feb. 3, 2015 Response), 6. Further, unlike in Zeroclick and as

13   detailed above, Defendants have offered two declarations from an expert demonstrating that

14   interactive-content application is not a term of art and have further supported this with

15   contemporaneous and unrebutted evidence, and testimony from inventors, and even Eolas’s own

16   expert.

17                    2.      The District Court Erred In Finding That The Term “Interactive-Content

18                            Application” Was Defined By The Intrinsic Evidence.

19             The Texas court found, without any discussion or elaboration, that the specification shows

20   that interactive content application connotes a “class of ‘application” structures.’” Ex. 7 (Dkt. 212,

21   Order), 11 (citing Ex. 1 (‘507 patent) at 15:65-66, 6:37-41, 6:59-62, 8:45-11:24, 13:19-25). But

22   the Texas court failed to cite any evidence showing this class of structures or indicating what this

23   “class” of structures actually is. Nor could it. These passages merely restate the claims’ functional

24   language.6 Ex. 1 (‘507 patent), 15:65-66 (“The present invention allows a user to have interactive

25
         6
           The Texas court cited the Federal Circuit’s opinion in the Eolas Techs., Inc. v. Microsoft
26   Corp., 399 F.3d 1325, 1338 (Fed. Cir. 2005) (“Microsoft”). But the Texas court did not explain
27   how Microsoft, which predated Williamson and where means-plus-function claiming was not at
     issue, supported its ruling. Instead, it just pointed to the Federal Circuit’s opinion affirming the
28   construction of the term in the ‘906 patent, not in the ‘507 patent, “executable application” as “a

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        16                       OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 22 of 29


 1   control over application objects … .”); 6:37-41 (“[I]t is desirable to allow a user to manipulate data

 2   objects in an interactive way … .”); 6:59-62 (“The invention … also allows the user to interact

 3   with an application program located at a remote computer.”); see also supra p. 13 (discussing

 4   specification’s disclosures of various applications and how none of these inform what “interactive-

 5   content application” is, much less what class of structures it encompasses).

 6           The Court additionally found that the claim language surrounding “interactive-content

 7   application” provides “context as to the ‘input and ‘outputs’ and how an ‘interactive-content

 8   application’ ‘interacts with other components … in a way that … inform[s] the structural character

 9   of the limitation-in-question or otherwise impart[s] structure.’” Ex. 7 (Dkt. 212, Order), 11. But

10   the claims’ only description of “interactive-content application[s]”—other than a recitation of the

11   functions themselves—is that (1) browsers are configured with more than one of them, and

12   (2) they are automatically invoked by the browser. While this may say something about the

13   structure of the claimed browser, it provides no insight into the structure of the “interactive-content

14   application.”

15           The Texas court cited also several cases in support of its finding that the claim language

16   “informs” the structure of “interactive-content application.” See id. at 11-12. But these cases

17   involved terms that were conventional components that were understood in the art to connote

18   actual structure, were further defined by the claim language, and had nothing to do with the alleged

19   novelty of the invention over the prior art. For instance, Linear Technology Corp v. Impala Linear

20   Corp., 379 F.3d 1311, 1320 (Fed. Cir. 2004) involved the term “circuit,” and the court found that

21   a skilled artisan “would understand the structural arrangements of circuit components from the

22   term ‘circuit’ coupled with the qualifying language of claim 1 … .” The other cases the Texas

23   court cited are similar. See e.g., Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1373 (Fed.

24   Cir. 2003) (“[I]t is clear that the term ‘circuit,’ by itself connotes some structure.”); Personalized

25   Media Commc’ns, LLC v. ITC, 161 F.3d 696, 704-05 (Fed. Cir. 1998) (“‘Detector’ is not a generic

26
     computer program code, that is not the operating system or a utility, that is launched to enable an
27
     end user to directly interact with data.” Id. But here too, it is unclear how that supports that
28   “interactive-content application” is the name of a structure known in the art, and even that con-
     struction is not structural but points to the function of “interaction.”
     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        17                       OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 23 of 29


 1   structural term … ‘[D]etector’ had a well-known meaning to those of skill in the electrical arts

 2   connotative of structure, including a rectifier or demodulator.”); Greenberg Ethicon Endo-

 3   Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996) (“‘Detent’ “denotes a type of device with a

 4   generally understood meaning in the mechanical arts, even though the definitions are expressed in

 5   functional terms. … What is important is not simply that a “detent” or “detent mechanism” is

 6   defined in terms of what it does, but that the term, as the name for structure, has a reasonably well

 7   understood meaning in the art.”). Here, by contrast, the “interactive-content application” is not a

 8   known, conventional element like a “detector” or a “circuit,” and it is touted as a critical distinction

 9   over the prior art—and thus suffers from the core vice of functional claiming that our patent laws

10   are intended to prohibit. clAs the Federal Circuit noted in Halliburton, “[i]n General Electric, the

11   [Supreme] Court held that a vice of functional claiming occurs ‘when the inventor is painstaking

12   when he recites what has already been seen, and then uses conveniently functional language at the

13   exact point of novelty.” Halliburton, 514 F.3d 1255 (quoting General Electric Co. v. Wabash

14   Appliance Corp., 304 U.S. 364, 371 (1938)). The surrounding claim language, which itself is non-

15   structural, does not and cannot supply the missing structure for the purportedly novel “interactive-

16   content application.” The Texas Court thus erred in failing to find that “interactive-content

17   application” is a means-plus-function term.

18           C.      Proper Construction Under Section 112(f).7

19           Construction of a claim term subject to Section 112(f) is a two-step process. The first step

20   is to identify the recited function or functions. Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1311

21   (Fed. Cir. 2012). The second step is to determine what structure, if any, disclosed in the

22   specification corresponds to the recited functions. Williamson, 792 F.2d at 1351. The Texas

23   court’s order noted that, because it did not find “interactive-content application” to be a means-

24   plus-function term, it did not address the parties’ arguments under Section 112(f). Ex. 7 (Dkt. 212,

25

26
         7
27         Given that the Texas court did not reach the merits of this issue, there is nothing for this Court
     to reconsider from the Texas court’s Order on these issues. For brevity, Defendants do not repeat
28   all their arguments fully again here. They can be found in the record at Dkt. 174 at 8-10 (Ex. 6)
     and Dkt. 182-1 at 1 (Ex. 15), as supported by the Mowry declarations (Exs. 3, 16).
     4:17-cv-03022-JST-JSC                                        MOTION FOR LIMITED RECONSIDERATION
                                                        18                        OF CONSTRUCTION OF
                                                                   “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 24 of 29


 1   Order), 13.

 2           On the first step—identification of functions—the parties agree that the first function is

 3   “enabling a user to interact, within one or more World Wide Web pages, with at least part of one

 4   or more objects while at least part of each of one or more objects is displayed to the user within at

 5   least one of said one or more Word Wide Web pages.” Defendants contend that there is a second

 6   function—operating as part of a distributed application. Eolas disagrees that this second function

 7   is necessary even though it is expressly recited in the claims. But regardless of the parties’ dispute

 8   regarding the definition of functions, the parties agree that indefiniteness here turns on the presence

 9   or absence of algorithms in the specification.

10           An “interactive-content application” is undeniably software, and so the parties agree that

11   the only acceptable structure for a software function is an algorithm that performs the recited

12   function. See, e.g., Aristocrat Tech. Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1334 (Fed.

13   Cir. 2008). Defendants demonstrate below, and demonstrated in their prior papers, that there is no

14   algorithm for either recited function.

15           Before the Texas court, Eolas’s claim construction disclosures did not identify an algorithm

16   for either of the two required functions. Instead, for the structure for performing the recited

17   functions, Eolas simply identified “an application, like those used in Figures 5, 6, 9, or 10 and

18   specification at 8:45-11:2, 11:3-11:24, 16:17-36 and 16:37-55, and equivalents thereof.” See Ex.

19   7 (Dkt. 212, Order), 7-8. As Defendants’ noted in their claim construction briefing, none of the

20   portions of the specification Eolas identified constituted an algorithm at all, let alone algorithms

21   for either of the two required functions. Ex. 6 (Dkt. 174, Resp. Br.), 8-10; see also Ex. 3 (Dkt.

22   174-16, Mowry Decl.) ¶¶ 35-49, 65.

23           After failing to identify an algorithm for performing the recited functions, Eolas attached

24   to its reply brief a “supplemental” declaration from its expert, Dr. Martin, citing new portions of

25   the specification not identified in Eolas’s original briefing or claim construction disclosures. But

26   Dr. Martin’s new citations still failed to demonstrate any algorithms for either function of an
27   “interactive-content application.” Instead, as Defendants showed in their surreply, for the first

28   function concerning enabling a user to interact with World Wide Web pages, Dr. Martin merely

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                        19                       OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 25 of 29


 1   cites a generic description of image processing and other references to applications doing various

 2   functions by unspecified “instructions,” “comput[ations],” and “means,” none of which discloses

 3   any algorithm for performing the first claimed function of the “interactive-content application.”

 4   Ex. 15 (Dkt. 182-2, Surreply), 1; Ex. 16 (Dkt. 182-2, Supplemental Declaration of Dr. Todd

 5   Mowry (“Mowry Supp. Decl.”)) ¶ 28. As the Federal Circuit put it in Augme Technologies, Inc.

 6   v. Yahoo! Inc., 755 F.3d 1326, 1338 (Fed Cir. 2014), “[s]imply disclosing a black box that performs

 7   the recited function is not a sufficient explanation of the algorithm to render the means-plus-

 8   function term definite.”

 9           Nor does Dr. Martin’s “flowchart” demonstrate an algorithm for either of the two required

10   functions. As an initial matter, Dr. Martin’s “flowchart,” while presented in a manner that looks

11   like a patent figure, is nowhere found in the ‘507 patent. Ex. 14 (Dkt. 179-3, Martin Supp. Decl.)

12   ¶ 20. Substantively, the “flowchart” fails to provide step-by-step instructions for the “interactive-

13   content application” to perform either of the two required functions. Instead, it is merely a “generic

14   event loop that … does not describe the first claimed function.” See Ex. 16 (Dkt. 182-2) ¶ 20. This

15   is so because there “is no description of any interaction at any step in this flowchart.” Id. It is

16   “‘essentially a black box that performs a recited function’ … and ‘how it does so is left

17   undisclosed.’” Rideapp,, 2019 WL 7834175, *5 (quoting Black-board, Inc. v. Desire2Learn, Inc.,

18   574 F.3d 1371, 1383 (Fed. Cir. 2009),

19           In any case, the Federal Circuit has long held that the knowledge of one skilled in the art

20   cannot be used to fill in the gaps of structural disclosures. As the court put it in Function Media,

21   L.L.C. v. Google Inc., 708 F.3d 1310, 1319 (Fed. Cir. 2013), “it is well established that proving

22   that a person of ordinary skill could devise some method to perform the function is not the proper

23   inquiry as to definiteness [under section 112(6)/(2)]—that inquiry goes to enablement.” The fact

24   that Eolas had to create an entirely new flowchart not found in the specification only further

25   demonstrates that the specification fails to disclose adequate structure in the form of an algorithm

26   for performing the claimed functions.
27           Dr. Martin’s supplemental declaration similarly failed to show an algorithm for performing

28   the second function—“operating as part of a distributed application.” As Dr. Mowry explained,

     4:17-cv-03022-JST-JSC                                       MOTION FOR LIMITED RECONSIDERATION
                                                       20                        OF CONSTRUCTION OF
                                                                  “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 26 of 29


 1   none of Dr. Martin’s citations—or anything else in the specification including the code

 2   appendices—describes an algorithm for multiple computers communicating with each other to

 3   perform interactions as required. See Ex. 3 (Dkt. 174-16, Mowry Decl.) ¶¶ 35-41. Instead, Dr.

 4   Martin improperly tried to rely on the knowledge of one of ordinary skill in the art to provide the

 5   requisite structure. See Ex. 14 (Dkt. 179-3, Martin Supp. Decl.) ¶¶ 38-39. Again, however, the

 6   structure must come from the specification, not from an expert’s testimony. The specification’s

 7   lack of disclosure of any algorithm for performing the claimed functions of the “interactive-content

 8   application” renders the claims indefinite.

 9                                            CONCLUSION

10           For at least the reasons set forth above and for the reasons set forth in Defendants’ Opening

11   and Responsive Claim Construction Briefs, Defendants respectfully request that the Court construe

12   the term “interactive content application” to be indefinite.

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     4:17-cv-03022-JST-JSC                                      MOTION FOR LIMITED RECONSIDERATION
                                                       21                       OF CONSTRUCTION OF
                                                                 “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 27 of 29


 1   Dated: April 14, 2020     Respectfully submitted,

 2
                                      By /s/ Richard G. Frenkel
 3
                                      DOUGLAS E. LUMISH, Bar No. 183863
 4                                    doug.lumish@lw.com
                                      RICHARD G. FRENKEL, Bar No. 204133
 5                                    rick.frenkel@lw.com
                                      JEFFREY G. HOMRIG, Bar No. 215890
 6                                    jeff.homrig@lw.com
                                      NICHOLAS YU, Bar No. 298768
 7                                    nicholas.yu@latham.com
                                      LATHAM & WATKINS LLP
 8                                    140 Scott DriveMenlo Park, CA 94025
                                      Telephone: (650) 328-4600
 9                                    Facsimile: (650) 463-2600
10                                    JOSEPH H. LEE, Bar No. 248046
                                      joseph.lee@lw.com
11                                    LATHAM & WATKINS LLP
                                      650 Town Center Drive, 20th Floor
12                                    Costa Mesa, CA 92626-1925
                                      Telephone: (714) 540-1235
13                                    Facsimile: (714) 755-8290
14                                    AMIT MAKKER, Bar No. 280747
                                      amit.makker@lw.com
15                                    LATHAM & WATKINS LLP
                                      505 Montgomery Street, Suite 2000
16                                    San Francisco, CA 94111-6538
                                      Telephone: (415) 395-8034
17                                    Facsimile: (415) 395-8095
18                                    MELISSA ARBUS SHERRY (pro hac vice)
                                      melissa.sherry@lw.com
19                                    CHARLES S. DAMERON (pro hac vice)
                                      charles.dameron@lw.com
20                                    LATHAM & WATKINS LLP
                                      555 Eleventh Street, Suite 1000
21                                    Washington, DC 20004-1304
                                      Telephone: (202) 637-2200
22                                    Facsimile: (202) 637-2201
23                                    JENNIFER H. DOAN (pro hac vice)
                                      jdoan@haltomdoan.com
24                                    JOSHUA R. THANE (pro hac vice)
                                      jthane@haltomdoan.com
25                                    J. RANDY ROESER(pro hac vice)
                                      rroeser@haltomdoan.com
26                                    HALTOM & DOAN
                                      6500 Summerhill Road, Suite 1000
27                                    Texarkana, TX 75503
                                      Telephone: (903) 255-1000
28                                    Facsimile: (903) 255-0800
     4:17-cv-03022-JST-JSC                               MOTION FOR LIMITED RECONSIDERATION
                                                22                       OF CONSTRUCTION OF
                                                          “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 28 of 29


 1
                                     GRANT KINSEL, Bar No. 172407
 2                                   gkinsel@perkinscoie.com
                                     PERKINS COIE, LLP
 3                                   1203 3rd Street, 39th Floor
                                     Seattle, WA 98112
 4                                   Telephone: (206)-395-316
                                     Facsimile: (206) 359-9000
 5
                                     Counsel for Defendant
 6                                   AMAZON.COM, INC.

 7
     DATED: April 14, 2020           By /s/ David A. Perlson
 8                                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                     Charles K. Verhoeven (CA Bar No. 170151)
 9                                   David A. Perlson (CA Bar No. 209502)
                                     Carl G. Anderson (CA Bar No. 239927)
10                                   Michael D. Powell (CA Bar No. 202850)
                                     Lindsay M. Cooper (CA Bar No. 287125)
11                                   Felipe Corredor (CA Bar No. 295692)
                                     qe-eolas@quinnemanuel.com
12                                   50 California Street, 22nd Floor
                                     San Francisco, CA 94111
13                                   Telephone: 415-875-6600
                                     Facsimile: 415-875-6700
14
                                     QUINN EMANUEL URQUHART & SULLIVAN, LLP
15                                   Miles Freeman (CA Bar No. 299302)
                                     qe-eolas@quinnemanuel.com
16                                   865 S. Figueroa St., 10th Floor
                                     Los Angeles, CA 90017
17                                   Telephone: 213-443-3000
                                     Fax: 213-443-3100
18
                                     Attorneys for Defendant
19                                   GOOGLE LLC

20
     DATED: April 14, 2020           By /s/ Bijal V. Vakil
21                                   WHITE & CASE LLP
                                     Bijal V. Vakil (SBN 192878)
22                                   Shamita D. Etienne-Cummings (SBN 202090)
                                     Eric E. Lancaster (SBN 244449)
23                                   Henry Huang (SBN 252832)
                                     Ryuk Park (SBN 298744)
24                                   Fan Yang (SBN 329431)
                                     3000 El Camino Real
25                                   Two Palo Alto Square, Suite 900
                                     Palo Alto, CA 94306
26                                   Telephone: 650-213-0300
                                     Facsimile: 650-213-8158
27                                   WCWalmartEolasTeam@whitecase.com

28                                   John R. Keville (admitted pro hac vice)

     4:17-cv-03022-JST-JSC                              MOTION FOR LIMITED RECONSIDERATION
                                               23                       OF CONSTRUCTION OF
                                                         “INTERACTIVE-CONTENT APPLICATION”
              Case 4:17-cv-03022-JST Document 599 Filed 04/14/20 Page 29 of 29


 1                                        Robert L. Green (admitted pro hac vice)
                                          WINSTON & STRAWN LLP
 2                                        800 Capitol Street, Suite 2400
                                          Houston, TX 77002-2925
 3                                        Telephone: 713-651-2600
                                          Facsimile: 713-651-2700
 4                                        WSWalmartEolasTeam@Winston.com

 5                                        Attorneys for WALMART INC.

 6

 7                                          ATTESTATION

 8           I, David A. Perlson, am the ECF user whose user ID and password authorized the filing of

 9   this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have

10   concurred in this filing.

11   DATED: April 14, 2020                                      /s/ David A. Perlson
                                                                David A. Perlson
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     4:17-cv-03022-JST-JSC                                   MOTION FOR LIMITED RECONSIDERATION
                                                     24                      OF CONSTRUCTION OF
                                                              “INTERACTIVE-CONTENT APPLICATION”
